DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 03/05/2021 and Applicant’s request for reconsideration of application 14/655582 filed 11/02/2021.
Claims 23, 24, 26-28, and 30-33 have been examined with this office action.

Proposed Examiner Initiated Interview
The examiner believes that an interview regarding application 14/655582 would be beneficial in advancing its prosecution specifically with regard to the practical application of the transfer of balances. Upon receiving this office action, the applicant is invited to contact the examiner to establish an agenda and date for an interview regarding the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 26-28, and 30-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Luna (PGPub Document No. 20130142050) in view of Levy (PGPub Document No. 20120178366).
As per claim 23, Levy teaches an information processing system ([Figure 5]) comprising: 
a portable terminal (mobile handset [Figure 3, element 300] [0009]) comprising a storage device storing a balance value of electronic money for the portable terminal ;
a payment terminal (Reader (POS) [Figure 3, element 110]) configured to:
access the balance value stored in the storage device to perform a payment process with the portable terminal (payment [0040 0042 0045 0078]);
output the generated waves ([0024]); and an electronic money application installed in the portable terminal ([0020]), and configured to:
turn on a microphone of the portable terminal ([0025] “When the card is placed in proximity to a card reader, the card reader produces an electromagnetic field that excites the coil and resonant current charges the capacitor, which in turn energizes and powers IC 202. IC 202 may also include a simple processor with application software stored in read only memory. IC 202 may also include a small amount of non-volatile RAM 208 that is used to store parameters while the card is processing a transaction while powered by a nearby card reader”);
determine whether the turned-on microphone detects a first pattern of the waves output by the payment terminal ([0046] “The PHY layer has the ability to detect all technologies' packets across the various rates per packet using a start of frame (SoF) based algorithm”);
based on the turned-on microphone being determined to detect the first pattern of the waves output by the payment terminal, compare a first priority of the payment terminal to access the storage device included in the portable terminal the first priority being indicated by the detected first pattern, to a second priority of the electronic money application to access the storage device (prioritized [0046-0048]);
based on the first priority of the payment terminal being compared to be higher than the second priority of the electronic money application (arbitration based on prioritization [0046-0048 0052]), turn off the microphone and refrain the electronic money application from accessing the balance value stored in the storage device (prevent sniffing or use of two cards [0041] arbitration based on prioritization [0046-0048 0052]); and
based on the first priority of the payment terminal being compared to not be higher than the second priority of the electronic money application, allow the electronic money application to access the balance value stored in the storage device ([0065]).
Levy further teaches that “[0034] For each protocol, of a certain (ISO-DEP) type, sixteen or more bytes of NVRAM may be required to identify the application (also known as Application ID or "AID") As discussed above, there may be a number of protocols that need to be supported on a mobile handset in which it is desirable to emulate a large number of credit cards, access cards, transportation cards/token, etc. Therefore, a considerable amount of NVRAM 430 may be needed by NFC controller 402 to keep track of all of the various parameters”. The examiner takes that position that a protocol and Application ID are known to have specific patterns when transmitted. However, Levy does not explicitly teach how the priority is determined from the Application ID (predetermined pattern). 

Luna teaches a continuously generate waves having predetermined patterns (pattern detector), each of the predetermined patterns indicating a priority (priority engine) of the payment terminal to access the storage device included in the portable terminal ([0160-0161 267]);

It would have been obvious to one skilled in the art at the time of the invention to have combined the pattern detector and priority engine as found in Luna with the system of Levy which would elimination of unnecessary chatter from the network, benefiting the operators trying to optimize the wireless spectrum usage. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 26, 
Levy teaches the information processing system according to claim 23, wherein the priority is set such that a higher priority is given to processing with a shorter time for access to the IC module ([¶64]).

As per claim 27, 
Levy teaches the information processing system according to claim 23, wherein the priority is set such that the highest priority is given to an access terminal that is installed in connection with a pass gate ([¶46-48 68 70-77]).

As per claim 28, 
Levy teaches the information processing system according to claim 24, wherein the electronic money application is further configured to:
detect the generated waves in a period between a reception of the balance change information from the electronic money server and a transfer of the balance change information to the IC module ([¶32 46 48]); and
based on the generated waves being detected in the period, refrain the electronic money the balance change information (transfer transaction data [¶32 46 48]).

As per claim 30, 
Levy teaches the information processing system according to claim 24. wherein the IC module is further configured to output a signal indicating that the IC module is in a state in which the storage device is being accessed from the external device, and
the electronic money application is further configured to postpone the electronic money application from accessing the storage device, based on receiving the signal output by the IC module (other devices [¶89] two polling sessions [¶52]).

As per claim 31, 
Levy teaches the information processing system according to claim 23 wherein the electronic money application is turned on before access to the storage starts (turned off or switch off [¶53 68-69]).

As per claim 32, 
Levy teaches the information processing system according to claim 23 wherein the electronic money application is turned off after a need for refraining the electronic money application from accessing the storage device is eliminated (re-grant or unlock [¶46-48 68 70-77]).

As per claim 33, 
Levy teaches the information processing system according to claim 23 wherein the generated waves are ultrasound waves, the payment terminal comprises a first speaker configured to output the generated waves, and the portable terminal comprises a second speaker ([0024] [Figure 4, element 402]).

Claims 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Luna (PGPub Document No. 20130142050) in view of Levy (PGPub Document No. 20120178366) in further view of Anand (PGPub Document No. 20130171930).
As per claim 24, 
Levy teaches the information processing system according to claim 23, wherein the storage device is included in an integrated chip (IC) module ([Figure 2, element 202] [0025]).

Levy and Luna do not teach the remaining claim limits specific to balances. 

Anand teaches is further configured to change the balance value stored in the storage device, using balance change information that is received during an access of the storage device by an external device ([Figures 4, elements 404 and 410]),
the payment terminal is further configured to transmit the balance change information (purchase amount or data) to the IC module  ([0034] [claims 1 and 13]), and
the electronic money application is further configured to:
transfer the balance change information that is received from an electronic money server, to the IC module ([Figures 3, element 308]).
It would have been obvious to one skilled in the art at the time of the invention to have combined the specific elements of balances transfers as found in Anand with the system of Levy and Luna which would allow for more efficient payment processing. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 103: Applicant's arguments with regards to 35 USC § 103 have been fully considered and are persuasive. The arbitration in Levy is based on priority. Levy does not use the terms “higher” and “lower” priority. However, it is clear in Levy that arbitration occurs based on “prioritized polling” of pending applications [0046] to prevent in order to prevent starvation during prioritized polling. Thus, even though the term “higher” or “lower” priority is not used, one application must have priority over another concurrently application to prevent starvation during prioritized polling. Therefore, the prior art reads on the claimed inventions. Regarding the office action dated 12/16/2020, the claims have been amended since the office action and new prior art has been applied to the amended claims. As such, the examiner maintains the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
02/05/2022